         Case 1:21-cv-00165-DLC Document 18 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OUR WICKED LADY, LLC,
(d/b/a “Our Wicked Lady”) et al.,

                                              Plaintiffs,
                                                                   No. 21-cv-165 (DLC)
                              v.
                                                                   NOTICE OF
                                                                   APPEARANCE
ANDREW M. CUOMO, in his official capacity as
Governor of the State of New York, et al.,

                                            Defendants.



       PLEASE TAKE NOTICE that Matthew L. Conrad hereby enters his appearance in the

above-captioned matter on behalf of Defendants Andrew M. Cuomo, in his official capacity as

Governor of the State of New York, and the State of New York (collectively, the “State

Defendants”). Please serve all papers and direct all further correspondence and/or electronic

notices to the undersigned.



Dated: New York, New York
       February 9, 2021

                                              LETITIA JAMES
                                              Attorney General
                                              State of New York
                                              Attorney for State Defendants

                                          By: /s/ Matthew L. Conrad
                                             MATTHEW L. CONRAD
                                             Assistant Attorney General
                                             28 Liberty Street
                                             New York, NY 10005
                                             (212) 416-8610
                                             Matthew.conrad@ag.ny.gov
